NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-4338-16T1
                                                                     A-0747-17T1
                                                                     A-0748-17T1

PARIS E. ARMWOOD,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR
and MONTCLAIR GOLF
CLUB,

     Respondents.
________________________

                    Submitted October 31, 2018 – Decided December 11, 2018

                    Before Judges Fuentes and Moynihan.

                    On appeal from the Board of Review, Department of
                    Labor, Docket Nos. 084,533, 084,535, and 084,538.

                    Paris E. Armwood, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent Board of Review (Melissa Dutton Schaffer,
                    Assistant Attorney General, of counsel; Elizabeth A.
                    Davies, Deputy Attorney General, on the brief).
            Respondent Montclair Golf Club has not filed a brief.

PER CURIAM


      In these consolidated appeals, Paris E. Armwood challenges final

administrative determinations by the Board of Review (Board) dismissing his

appeals from adverse decisions rendered by the Appeal Tribunal holding him

liable for refunds of unemployment benefits paid under three separate claims.

The Board ruled the appeals were not timely under N.J.S.A. 43:21-6(c), which

provides that the Appeal Tribunal's decision shall be deemed to be the final

decision of the Board unless, within twenty days after notification or mailing of

the Appeal Tribunal's decision, a further appeal is filed. Armwood claims:

            POINT I

            APPELLANT'S   OVERPAYMENT      LIABILITY
            SHOULD BE LESS THAN IT IS BECAUSE OF HIS
            BANKRUPTCY DISCHARGE

            POINT II

            APPELLANT'S APPEAL TO BOARD OF REVIEW
            SHOULD NOT HAVE BEEN DISMISSED BECAUSE
            GOOD CAUSE WAS NOT SHOWN IN APPEAL

            POINT III

            RESPONDENT ALLEGES THAT OVERPAYMENT
            WAS DISCOVERED IN SEPTEMBER 2015 BUT

                                                                         A-4338-16T1
                                       2
            BANKRUPTCY CERTIFICATION OF NOTICE WAS
            FILED APRIL 2014

In his reply brief, Armwood also raised the following points:

            POINT I

            APPELLANT'S APPEAL TO BOARD OF REVIEW
            SHOULD NOT HAVE BEEN DISMISSED BECAUSE
            GOOD CAUSE WAS NOT SHOWN

            A. No Proof of Timely Mailing by Appeals Tribunal

            B. Good Cause Rule

            POINT II

            APPELLANT'S   OVERPAYMENT      LIABILITY
            SHOULD BE LESS THAN IT IS BECAUSE OF HIS
            BANKRUPTCY DISCHARGE

            A. Inclusion of Bankruptcy

            B. 11 USC Subsection 523(a)

            POINT III

            RESPONDENT ALLEGES THAT OVERPAYMENT
            WAS DISCOVERED IN SEPTEMBER 2015, BUT
            U.S. BANKRUPTCY CERTIFICATION OF NOTICE
            WAS FILED APRIL 2014


We discern no error in the Board's decisions and affirm.

      Our "review [of] administrative agency decisions is limited." Brady v.

Bd. of Review, 152 N.J. 197, 210 (1997) (citing Public Serv. Elec. v. N.J. Dep't

                                                                        A-4338-16T1
                                       3
of Envtl. Prot., 101 N.J. 95, 102 (1985)). We will not disturb the Board's action

unless it is "arbitrary, capricious, or unreasonable." Ibid. (citing In re Warren,

117 N.J. 295, 296 (1989)). "We [also] defer to an agency's interpretation of its

own regulations unless [that interpretation is] 'plainly unreasonable.'" Frazier

v. Bd. of Review, Dep't of Labor, 439 N.J. Super. 130, 134 (App. Div. 2015)

(quoting In re Election Law Enf't Comm'n Advisory Op. No. 01-2008, 201 N.J.

254, 262 (2010)).     "'[W]hen [the] agency's decision is plainly mistaken,'

however, it is entitled to no such deference and must be reversed in the interests

of justice."   Ibid. (alterations in original) (quoting W.T. v. Div. of Med.

Assistance & Health Servs., 391 N.J. Super. 25, 36 (App. Div. 2007)).

      We briefly review the facts pertinent to this appeal. In three separate

determinations on September 18, 2015, the Director of the Division of

Unemployment and Disability (Director) held Armwood liable, pursuant to

N.J.S.A. 43:21-16(d), for refunds of benefits paid after he falsely or fraudulently

misrepresented his earning during three separate periods in 2008, 2009 and

2010, fined him as authorized by N.J.S.A. 43:21-16(a) and disqualified him

pursuant to N.J.S.A. 43:21-5(g)(1) from benefits for a one-year period from the

date the Division discovered Armwood's illegal receipt of benefits. Armwood

filed an appeal of each determination on February 22, 2016. The appeals were


                                                                           A-4338-16T1
                                        4
considered filed within time in light of Armwood's claim that he never received

the Director's determinations which were mailed to Armwood on September 17,

2015.

        The Appeal Tribunal affirmed the Directors' determinations on each claim

and mailed each decision to Armwood on April 20, 2016. Armwood, in a letter

to the Board dated March 9, 2017, stated his disagreement with the amount of

the monies owed the Division. The Board filed the letter on March 20, 2017 as

an appeal of all three of the Appeal Tribunal's decisions but dismissed each

appeal because Armwood's letter was filed beyond the twenty-day statutory

period without a showing of good cause.

        The good cause exception to the twenty-day time limit on unemployment-

appeals filings, codified pursuant to our Supreme Court's holding in Rivera v.

Board of Review, 127 N.J. 578 (1992), allows tardy filings where an appellant

shows: "1. The delay in filing the appeal was due to circumstances beyond the

control of the appellant; or 2. The appellant delayed filing the appeal for

circumstances which could not have been reasonably foreseen or prevented."

N.J.A.C. 12:20-4.1(h).

        Armwood claims in his merits brief he received notice of the Appeal

Tribunal's decisions only after his wife told him "that the Department of Labor


                                                                        A-4338-16T1
                                        5
had taken their taxes." He does not specify when his wife so advised him. He

does, however, state in his brief that, after he contacted the Department of Labor

"in July [2016,] they sent him the [d]ecision dated April 20, 2016."

      Even accepting Armwood's claim that he did not receive the mailed

decision after it was posted in April 2016, he offered no competent evidence that

his filing – eight months after he received the decisions in July – was late due

to circumstances beyond his control or was delayed because of circumstances

which could not reasonably have been foreseen or prevented so as to constitute

good cause under N.J.A.C. 12:20-4.1(h). Absent proof of good cause, we affirm

the Board's dismissal of Armwood's appeals on these three matters.

      Armwood contends his claims should be reduced because his 2014

bankruptcy petition included the "NJ Department of Labor, Unemployment

Insurance" as a debtor to whom a notice was sent by the Bankruptcy Noticing

Center on July 20, 2014. Armwood did not mention the bankruptcy proceedings

in the March 2017 appeal letter he sent to the Board. 1 The Board was not

presented with that issue and we thus decline to consider it. Nieder v. Royal




1
  Nor does Armwood explain how the monetary liabilities established by the
Director's September 18, 2015 decisions were discharged by the July 18, 2014
order of the United States Bankruptcy Court granting him a debtor's discharge.
                                                                          A-4338-16T1
                                        6
Indem. Ins. Co., 62 N.J. 229, 234 (1973); see also Brady v. Dep't of Pers., 149

N.J. 244, 266-67 (1997) (applying Nieder to an agency determination).

      Affirmed.




                                                                        A-4338-16T1
                                      7